GOODRICH, P. J.
We concur generally in the opinion delivered below by Mr. Justice BARNARD, and desire to add but a word in amplification. The learned trial judge properly found that the contract, the possession thereunder, the delivery of the deed to Reimer, the defendant, and the record thereof, antedated those of the plaintiff. It is, of course, clear that the plaintiff could take nothing from his grantor, Mrs. White, the former owner of both parcels, except what the grantor herself had at the time of the conveyance to him. The law is well settled that, in the case of implied grants or reservations of appurtenances or easements, a very different rule obtains between grantor and grantee. One is much more readily implied in favor of the grantee than in favor of the grantor. Wells v. Garbutt, 132 N. Y. 430, 30 N. E. 978; Paine v. Chandler, 134 N. Y. 385, 32 N. E. 18. Had Mrs. White owned the whole property at the time of her conveyance to the plaintiff, it may well be that, under the decisions cited, there would have passed to him the easement to the water flowing from the spring on premises not conveyed. But at that time she did not own the adjacent premises on which the spring was located; and, underlie cases cited, when Mrs. White conveyed to the defendant no-reservation of the easement over the land conveyed would have been, implied in her favor.
The judgment should be affirmed, with costs. All concur.